DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2021 has been entered.

Claim Objections
Claim(s) 1-4, 6-7, 9-12, 14, 16-17 and 19 is/are objected to because of the following informalities:  
With respect to claim 1, 11 and 16, “the core” recited in lines 21, 27, and 28 of the claims should read “the single core”.  Claims 2-4, 6-7 and 9-10, 12, 14, 17 and 19 which either directly or indirectly depend from claims 1, 11 and 16, and which inherit deficiencies of claims 1, 11 and 16 are objected to for similar reasons.
With respect to claims 2, 7, 9, 12, 14, 17 and 19, (t1), (t2), (t3) and (r1) recited in the claims should read t1, t2, t3, and r1 in order to keep the format of the claims consistent.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4, 6-7, 9-12, 14, 16-17 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 11 and 16, as currently presented the claims recite "the firs", “the radius r1”, “the thickness t2”, “the thickness t1” and “the thickness t3”, in lines 20-25 of claim 1, in lines 26-31 of claim 11 and in lines 27-32 of claim 16.  There is insufficient antecedent basis for these limitations in the claim.  For the purpose of the examination it will be assumed that the first shell if referring back to the shell and that recited radius r1, and thicknesses t1, t2, and t3 are referring to a radius r1 and a thickness t1 of the shell, a thickness t2 of the second shell, and a thickness t3 of the third shell.  Claims 2-4, 6-7, 9-10, 12, 14, 17 and 19, which either directly or indirectly depend from 
With respect to claims 2, 12 and 17, as currently presented the claims recite “a ratio t1/r1 of a thickness (t1) of the shell to a radius (r1) of the single core” to be in a range of about 0.05 to about 5.  It is unclear if the recited “a thickness (t1)” and a radius (r1) are meant to refer back to the thickness t1 of the shell and radius of the single core introduced in claims 1, 11 and 16 or introduce a new thickness of a first shell.  For the purpose of the examination it will be assumed that thickness t1 is referring to the thickness of the shell and radius r1 is referring to the radius of the single core.
With respect to claim 9, as currently presented the claim recites in line 2 “a thickness (t3) of the third shell”.  It is unclear if the recited “a thickness (t3)” is meant to refer back to the thickness t3 of the third shell of claim 1 or introduce a new thickness of a third shell.  For the purpose of the examination it will be assumed that thickness t3 is referring to the thickness of the third shell.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-3, 6-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holloway (US 2013/0026371, hereinafter “Holloway”, previously cited).
Regarding claim 1, Holloway teaches in Figs. 1A-1C (shown below) and related text a semiconductor nanoparticles, a semiconductor nanoparticle (Fig. 1B) of the 5semiconductor nanoparticles comprising: 
a single core (i.e. luminescent core, Fig. 1B and ¶¶[0043] and [0047]) comprising a compound semiconductor (¶[0047]); 
a shell (i.e. passivating shell, Fig. 1B and ¶¶[0043] and [0050]) surrounding the single core;
a second shell (i.e. intermediate shell, Fig. 1B and ¶¶[0043] and [0050]) surrounding the shell, the second shell comprising a second compound semiconductor (¶[0050], where it is noted that selecting one of the compound semiconductor, such as, CdS for the second shell material from the shell materials disclosed by Holloway would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07)) different from the compound semiconductor (i.e. since Holloway discloses different materials for the core and shell materials, the second compound semiconductor used for the second shell would be different from the compound semiconductor); and 
(i.e. index matching shell, Fig. 1B and ¶¶[0043] and [0050]) surrounding the second shell, the third shell comprising at least one selected from the group consisting of Al2O3 (¶¶[0043] and [0050], where it is noted that selecting Al2O3 for the third shell material from the shell materials disclosed by Holloway would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (see MPEP § 2144.07)),  
wherein the shell comprises (i.e. first shell): a metal oxide and/or a metalloid oxide (¶[0050], where it is noted that selecting a metal oxide and/or a metalloid oxide, such as, Al2O3 or SiO2 for the third shell material from the shell materials disclosed by Holloway would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07)) having a bandgap of about 3.5 eV or more, and having a sum (ΔECB+ΔEVB) of a conduction 10 band offset (ΔECB) with the compound semiconductor comprised in the single core and a valence band offset (ΔEVB) with the compound semiconductor comprised in the single core of about 3 eV or more (it is noted that since Holloway discloses the same materials for the core and the shell as those disclosed by the Applicant (¶¶[0029], [0047] and [0050] of the specification as published), these materials would satisfy the claimed relationship), 
wherein the metal oxide and the metalloid oxide comprise at least one selected from the group consisting of SiO2 and Al2O3 (¶[0050], where it is noted that selecting Al2O3 or SiO2 for the shell material from the shell materials disclosed by Holloway would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07)), and
 the conduction band of the compound semiconductor is at lower energy than the conduction band of the metal oxide and the metalloid oxide, and the valence band of the compound semiconductor is at higher energy than the valence band of the metal oxide and the metalloid oxide (it is noted that since Holloway teaches the same materials for both the core and shell materials as those disclosed by the Applicant, these materials would satisfy the claimed relationship);
a ratio [(t1+t2+t3)/r1] of a total thickness (t1+t2+t3) of the first shell, the second shell, and the third shell to the radius r1 of the core is in a range of about 0.1 to about 10 (i.e. Holloway teaches that radius r1 of the core is from about 0.5 to 125 nm or about 5 to 30 nm (¶[0051]) and thicknesses of the first, second and third shells, t1, t2, and t3 are in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0056]), which would result in the ratio (t1+t2+t3)/r1 that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)).
a ratio [(t1+t3)/t2] of a total thickness (t1+t3) of the first shell and the third shell to the thickness t2 of the second shell is in a range of about 0.3 to about 5 (i.e. Holloway teaches thicknesses of the first, second and third shells in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0056]) which would result in the ratio (t1+t3)/t2 that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)), and 
Reply to Office action of March 3, 2021a ratio (t1/t3) of the thickness t1 of the first shell to the thickness t3 of the third shell is in a range of about 0.1 to about 5 (i.e. Holloway teaches thicknesses of the first, and third shells in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0056]) which would result in the ratio (t1/t3) that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)).


    PNG
    media_image1.png
    450
    612
    media_image1.png
    Greyscale




Thus, since the prior art teaches all of the claimed elements the results would be predictable to one of ordinary skill in the art and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to select the second compound semiconductor from the compound semiconductors disclosed by Holloway such that the second compound semiconductor is different from the compound semiconductor in order to meet specific design requirements. 
Regarding claim 2 (1), Holloway teaches wherein a ratio (t1/r1) of a thickness (t1) of the shell to a radius (r1) of the core that is in a range of about 0.05 to about 5 (i.e. Holloway teaches that radius r1 of the core is from about 0.5 to 125 nm or about 5 to 30 nm (¶[0051]) and thicknesses of the first shell, t1, is in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0056]), which would result in the ration (t1)/r1 that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)).
Regarding claim 3 (1), Holloway teaches wherein the core and the 20 shell have a lattice constant difference in a range of about -30 % to about 30 % (where it is noted that since Holloway discloses the same materials for the core and the shell as those disclosed by the Applicant the lattice constant difference between the core and the shell will be in the claimed range).  
Regarding claim 6 (1), Holloway teaches5Kim `Kdiscloses wherein the second shell has an energy band gap which is wider than an energy band gap of the core by about 0.5 eV to about 4 eV (where it is noted that since Holloway disclose the same materials for the core and the second shell (¶¶[0047] and [0050]) as those disclosed by the Applicant (¶¶[0044] and [0061]) the energy band gap for the second shell would be wider than the energy band gap of the core).  
Regarding claim 7 (1), Holloway teaches wherein a ratio [(t1+t2)/r1] of 10a total thickness (t1+t2) of the shell and the second shell to the radius (r1) of the single core is in a range of about 0.3 to about 10 (i.e. Holloway teaches that radius r1 of the core is from about 0.5 to 125 nm or about 5 to 30 nm (¶[0051]) and thicknesses of the first and second shells, t1, t2, are in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0056]), which would result in the ratio (t1+t2)/r1 that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)), and
 a ratio (t1/t2) of the thickness (t1) of the shell to the thickness (t2) of the second shell is in a range of about 0.1 to about 5 (i.e. Holloway teaches that thicknesses of the first and second shells, t1, t2, are in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0056]), which would result in the ratio (t1/t2) that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)). 
Regarding claim 9 (1), Holloway teaches wherein a thickness (t3) of the third shell is in the range of about 1 to 10 nm (¶[0056]) which is overlapping the claimed range of 0.5 nm to about 5 nm, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05).
Regarding claim 10 (1), Holloway teaches wherein the semiconductor nanoparticle has a diameter in a range of about 3.5 nm to 90 nm (¶¶[0051] and [0056]) which overlaps the claimed range of 1 nm to about 20 nm, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05).   

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Holloway as applied to claim 1 above, and further in view of Sokolov et al. (US 2019/0334106, hereinafter, “Sokolov”, previously cited).
Regarding claim 4 (1), teaching of Holloway was discussed above in the rejection of claim 1.  Holloway, however, does not explicitly teach that the shell has a content of the metal oxide and/or the metalloid oxide continuously increasing from a 25boundary with the core toward a surface of the shell.  
Sokolov, in a similar field of endeavor, teaches forming a semiconductor nanoparticle that includes a shell that has a grated composition as an alternative shell composition (¶[0012]) to that which has a uniform composition as disclosed by Holloway. 
Thus, since the prior art teaches all of the claimed elements the results would be predictable to one of ordinary skill in the art and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form the shell disclosed by Holloway with the graded composition as taught by Sokolov as such composition is well-known in the art and recognized as equivalent shell composition. 

Claim(s) 11-12, 14, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable Holloway (US 2013/0026371, hereinafter “Holloway”, previously cited) in view of Kim et al. (US 2019/0163016, hereinafter “Kim `016,” previously cited).
Regarding claim 11, Holloway teaches in Figs. 1A-1C (shown above) and related text a display device (¶[0036]) comprising a semiconductor nanoparticle (Fig. 1B) of a 5semiconductor nanoparticles, the semiconductor nanoparticle comprising: 
a single core (i.e. luminescent core, Fig. 1B and ¶¶[0043] and [0047]) comprising a compound semiconductor (¶[0047]); 
(i.e. passivating shell, Fig. 1B and ¶¶[0043] and [0050]) surrounding the single core and comprising a metal oxide and/or a metalloid oxide (¶[0050], where it is noted that selecting a metal oxide and/or a metalloid oxide, such as, Al2O3 or SiO2 for the shell material from the shell materials disclosed by Holloway would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07));
a second shell (i.e. intermediate shell, Fig. 1B and ¶¶[0043] and [0050]) surrounding the shell, the second shell comprising a second compound semiconductor (¶[0050], where it is noted that selecting one of the compound semiconductor, such as, CdS for the second shell material from the shell materials disclosed by Holloway would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07)) different from the compound semiconductor (i.e. since Holloway discloses different materials for the core and shell materials, the second compound semiconductor used for the second shell would be different from the compound semiconductor); and 
a third shell (i.e. index matching shell, Fig. 1B and ¶¶[0043] and [0050]) surrounding the second shell, the third shell comprising at least one selected from the group consisting of Al2O3, TiO2, MgO and ZnO (¶¶[0043] and [0050], where it is noted that selecting Al2O3 for the third shell material from the shell materials disclosed by Holloway would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07)),  
wherein the metal oxide and/or a metalloid oxide (e.g. Al2O3, SiO2, ¶[0050]) has a bandgap of about 3.5 eV or more, and having a sum (ΔECB+ΔEVB) of a conduction 10 band offset (ΔECB) with the compound semiconductor comprised in the single core and a valence band offset (ΔEVB) with the compound semiconductor comprised in the single core of about 3 eV or more (it is noted that since Holloway discloses the same materials for the core and the shell as those disclosed by the Applicant (¶¶[0029], [0047] and [0050] of the specification as published), these materials would satisfy the claimed relationship), 
wherein the metal oxide and the metalloid oxide comprise at least one selected from the group consisting of SiO2 and Al2O3 (¶[0050], where it is noted that selecting metal oxide and/or metalloid oxide, such as, Al2O3 or SiO2 for the shell material from the shell materials disclosed by Holloway would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (see MPEP § 2144.07)), and
the conduction band of the compound semiconductor is at lower energy than the conduction band of the metal oxide and the metalloid oxide, and the valence band of the compound semiconductor is at higher energy than the valence band of the metal oxide and the metalloid oxide (it is noted that since Holloway teaches the same materials for both the core and shell materials as those disclosed by the Applicant, these materials would satisfy the claimed relationship);
1+t2+t3)/r1] of a total thickness (t1+t2+t3) of the first shell, the second shell, and the third shell to the radius r1 of the core is in a range of about 0.1 to about 10 (i.e. Holloway teaches that radius r1 of the core is from about 0.5 to 125 nm or about 5 to 30 nm (¶[0051]) and thicknesses of the first, second and third shells, t1, t2, and t3 are in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0056]), which would result in the ratio (t1+t2+t3)/r1 that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)).
a ratio [(t1+t3)/t2] of a total thickness (t1+t3) of the first shell and the third shell to the thickness t2 of the second shell is in a range of about 0.3 to about 5 (i.e. Holloway teaches thicknesses of the first, second and third shells in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0056]) which would result in the ratio (t1+t3)/t2 that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)), and 
Reply to Office action of March 3, 2021a ratio (t1/t3) of the thickness t1 of the first shell to the thickness t3 of the third shell is in a range of about 0.1 to about 5 (i.e. Holloway teaches thicknesses of the first, and third shells in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0051]) which would result in the ratio (t1/t3) that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)).
Holloway, however, does not explicitly teach that the display device comprises -48-1158311a display substrate, a light amount control layer on the display substrate and a color conversion layer on the light amount control layer and comprising semiconductor nanoparticles.
Kim `016, in a similar field of endeavor, teaches in Figs. 3-5 (Fig. 4, shown below) and related text a display device (300, Fig. 4 and ¶[0089]) comprising -48-1158311a display substrate (380, Fig. 4 and ¶[0089]), a light amount control layer on the display substrate (302, Fig. 4 and ¶[0089]) and a color conversion layer (200, Fig. 4, ¶[0089]) on the light amount control layer and comprising 5semiconductor nanoparticles (120, Fig. 4, ¶[0083]) in order to form a fully functional display device with improved emission properties (¶[0002]).

    PNG
    media_image2.png
    551
    499
    media_image2.png
    Greyscale


	Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and as such it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include the display substrate, the light amount control layer on the display substrate and the color conversion layer comprising semiconductor nanoparticles on the light amount control layer disclosed by Kim `016 in the display disclosed by Holloway in order to form a fully functional display device with improved emission properties.
Moreover, while Holloway, under different interpretation from that used above, does not explicitly teach that the second compound semiconductor is different from the compound semiconductor, selecting a second compound semiconductor from the compound semiconductors disclosed by Holloway, such that the second compound semiconductor is different from the compound semiconductor would have been within 
Thus, since the prior art teaches all of the claimed elements the results would be predictable to one of ordinary skill in the art and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to select the second compound semiconductor from the compound semiconductors disclosed by Holloway such that the second compound semiconductor is different from the compound semiconductor in order to meet specific design requirements. 
Regarding claim 16, Holloway teaches in Figs. 1A-1C (shown above) and related text a display device (¶[0036]) comprising a semiconductor nanoparticle (Fig. 1B) of a 5semiconductor nanoparticles, the semiconductor nanoparticle comprising: 
a single core (i.e. luminescent core, Fig. 1B and ¶¶[0043] and [0047]) comprising a compound semiconductor (¶[0047]); 
a shell (i.e. passivating shell, Fig. 1B and ¶¶[0043] and [0050]) surrounding the single core and comprising a metal oxide and/or a metalloid oxide (¶[0050], where it is noted that selecting metal oxide and/or a metalloid oxides, such as, Al2O3 or SiO2 for the shell material from the shell materials disclosed by Holloway would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07);
a second shell (i.e. intermediate shell, Fig. 1B and ¶¶[0043] and [0050]) surrounding the shell, the second shell comprising a second compound semiconductor (¶[0050], where it is noted that selecting one of the compound semiconductor, such as CdS for the second shell material from the shell materials disclosed by Holloway would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07)) different from the compound semiconductor (i.e. since Holloway discloses different materials for the core and shell materials, the second compound semiconductor used for the second shell would be different from the compound semiconductor); and 
a third shell (i.e. index matching shell, Fig. 1B and ¶¶[0043] and [0050]) surrounding the second shell, the third shell comprising at least one selected from the group consisting of Al2O3, TiO2, MgO and ZnO (¶¶[0043] and [0050], where it is noted that selecting Al2O3 for the third shell material from the shell materials disclosed by Holloway would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07)),  
wherein the metal oxide and/or a metalloid oxide (e.g. Al2O3, SiO2, ¶[0050]) has a bandgap of about 3.5 eV or more, and having a sum (ΔECB+ΔEVB) of a conduction 10 band offset (ΔECB) with the compound semiconductor comprised in the single core and a valence band offset (ΔEVB) with the compound semiconductor comprised in the single core of about 3 eV or more (it is noted that since Holloway discloses the same materials for the core and the shell as those disclosed by the Applicant (¶¶[0029], [0047] and [0050] of the specification as published), these materials would satisfy the claimed relationship), 
2 and Al2O3 (¶[0050], where it is noted that selecting Al2O3 or SiO2 for the shell material from the shell materials disclosed by Holloway would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07)), and
the conduction band of the compound semiconductor is at lower energy than the conduction band of the metal oxide and the metalloid oxide, and the valence band of the compound semiconductor is at higher energy than the valence band of the metal oxide and the metalloid oxide (it is noted that since Holloway teaches the same materials for both the core and shell materials as those disclosed by the Applicant, these materials would satisfy the claimed relationship);
a ratio [(t1+t2+t3)/r1] of a total thickness (t1+t2+t3) of the first shell, the second shell, and the third shell to the radius r1 of the core is in a range of about 0.1 to about 10 (i.e. Holloway teaches that radius r1 of the core is from about 0.5 to 125 nm or about 5 to 30nm (¶[0051]) and thicknesses of the first, second and third shells, t1, t2, and t3 are in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0056]), which would result in the ratio (t1+t2+t3)/r1 that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)).
1+t3)/t2] of a total thickness (t1+t3) of the first shell and the third shell to the thickness t2 of the second shell is in a range of about 0.3 to about 5 (i.e. Holloway teaches thicknesses of the first, second and third shells in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0056]) which would result in the ratio (t1+t3)/t2 that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)), and 
Reply to Office action of March 3, 2021a ratio (t1/t3) of the thickness t1 of the first shell to the thickness t3 of the third shell is in a range of about 0.1 to about 5 (i.e. Holloway teaches thicknesses of the first, and third shells in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0056]) which would result in the ratio (t1/t3) that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (see MPEP § 2144.05)).
Holloway, however, does not explicitly teach that the display device is an organic light emitting display device that includes a base substrate, an organic light emitting element on the base substrate and a color conversion layer comprising semiconductor nanoparticles on the organic light emitting element.
Kim `016, in a similar field of endeavor, teaches in Figs. 8 and 9A-9B (Fig. 8 shown below) and related text, an organic light emitting display device (600, Fig. 8 and ¶[0120]) comprising a base substrate (610, Fig. 8 and ¶[0120]), 10an organic light (640, Fig. 8 and ¶[0120]) on the base substrate and a color conversion layer (630, Fig. 8 and ¶[0120]), comprising semiconductor nanoparticles (e.g. inorganic emission particle, 110a, Fig. 8 and ¶[0131]), on the organic light emitting element in order to form a fully functional organic light emitting display device with improved emission properties (¶[0002]).


    PNG
    media_image3.png
    623
    561
    media_image3.png
    Greyscale


	Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and as such it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include a base substrate, an organic light emitting element on the base substrate and a color conversion layer comprising semiconductor nanoparticles on the organic light emitting element disclosed by Kim `016 in the display disclosed by Holloway in order to form a fully functional organic light emitting display device with improved emission properties.

Thus, since the prior art teaches all of the claimed elements the results would be predictable to one of ordinary skill in the art and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to select the second compound semiconductor from the compound semiconductors disclosed by Holloway such that the second compound semiconductor is different from the compound semiconductor in order to meet specific design requirements. 
Regarding claims 12 (11) and 17 (17), the combined teaching of Holloway and Kim `016 discloses wherein a ratio (t1/r1) of a thickness (t1) of the shell to a radius (r1) of the core that is in a range of about 0.05 to about 5 (i.e. Holloway teaches that radius r1 of the core is from about 0.5 to 125 nm or about 5 to 30 nm (¶[0051]) and thicknesses of the first shell, t1, is in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0056]), which would result in the ration (t1)/r1 that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (see MPEP § 2144.05)).
Regarding claims 14 (11) and 19 (16), the combined teaching of Holloway and Kim `016 disclose wherein a ratio [(t1+t2)/r1] of 10a total thickness (t1+t2) of the shell and the second shell to the radius (r1) of the single core is in a range of about 0.3 to about 10 (i.e. Holloway teaches that radius r1 of the core is from about 0.5 to 125 nm or about 5 to 30nm (¶[0051]) and thicknesses of the first and second shells, t1, t2, are in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0051]), which would result in the ratio (t1+t2)/r1 that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (see MPEP § 2144.05)), and
 a ratio (t1/t2) of the thickness (t1) of the shell to the thickness (t2) of the second shell is in a range of about 0.1 to about 5 (i.e. Holloway teaches that thicknesses of the first and second shells, t1, t2, are in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0051]), which would result in the ratio (t1/t2) that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (see MPEP § 2144.05)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        11/8/2021